In a support proceeding pursuant to article 4 of the Family Court Act, petitioner appeals from an order of the Family Court, Kings County, dated April 30, 1974 which, after a hearing, (1) reduced the amount of support payable under a prior order of the same court, dated March 29, 1973, from $37.50 per week to $10 per week and (2) directed respondent to pay an additional $3 per week on account of arrears of $352.50. Order modified, on the facts, by (1) increasing the amount fixed therein for the support of petitioner and the two children to $37.50 per week and (2) increasing the additional payment on account of arrears to $10 per week. As so modified, order affirmed, without costs. The evidence adduced at the hearing did not warrant the' drastic reduction in the amount of the support payments or the low amount of $3 per week in payment of arrears. Gulotta, P. J., Rabin, Hopkins, Martuscello and Shapiro, JJ., concur.